—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him after a jury trial of criminal possession of a weapon in the third degree (Penal Law § 265.02 [4]). The conviction is supported by legally sufficient evidence (see, People v Bleakley, 69 NY2d 490, 495). Contrary to defendant’s contention, “[tjhere is no requirement that defendant knew the weapon was loaded when he possessed it” (People v Smith, 270 AD2d 719). Further, the verdict is not against the weight of the evidence. Upon our review of the record, we cannot say that the jury failed to give the evidence the weight it should be accorded (see, People v Bleakley, supra, at 495). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Supreme Court, Monroe County, Cornelius, J. — Criminal Possession Weapon, 3rd Degree.) Present — Pigott, Jr., P. J., Hayes, Wisner, Scudder and Balio, JJ.